DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leu (EP 2395144 A2) in view of Marioni (US 2006/0208604).
Regarding claim 1, Leu discloses:
A motor assembly for a clothes dryer machine (abstract), comprising:
a driving shaft (41, Fig 1) which is associable in a rotating manner with a frame (10,20) of a clothes dryer machine and arranged to drag in rotation an air movement fan of said clothes dryer machine (para 2); 
a first electric motor (40) comprising a first stator (not labeled- see annotated Fig 1 below) crossed by said driving shaft (41) and rotating relative thereto and a first rotor (42 – better seen in Fig 5) integral in rotation with said driving shaft; 
wherein said motor assembly also comprises a second electric motor (50) comprising in turn a second stator (not labeled- see annotated Fig 1 below) and a second rotor (42 – better seen in Fig 5), both crossed by said driving shaft (41) and rotating relative thereto (paras 2,9,10).

    PNG
    media_image1.png
    666
    841
    media_image1.png
    Greyscale

Leu does not disclose the use of internal stators and outer rotors or wherein said second outer rotor is integral with a pulley for actuating a drum of said clothes dryer machine. 
Marioni teaches an apparatus having inner stator (5) and outer rotor (4) and wherein an outer rotor (4) is integral with a pulley (27) for actuating a drum (2), for the purpose to achieve good strength and reliability, a high starting torque and a versatility of use on a wide range of machines.

	The motivation to do so is that it would permit one to achieve good strength and reliability, a high starting torque and a versatility of use on a wide range of machines, provide a quieter machine (paras 15-17 of Marioni).

Regarding claim 10/1, Leu in view of Marioni discloses the invention as discussed above. Leu appear silent regarding the use of permanent magnets. Marioni teaches the use an outer rotor with permanent magnets (para 17).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leu in view of Marioni wherein said first outer rotor and said second outer rotor both comprise an annual permanent magnet, as taught by Marioni.
The motivation to do so it that it would allow one to provide a quiet machine (paras 15, 17 of Marioni).

Regarding claim 12/1, Leu in view of Marioni discloses the invention as discussed above. Leu does not teach wherein the second outer rotor and the pulley are made as a single piece, said piece being rotatably mounted above said driving shaft with the interposition of at least one bearing. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leu in view of Marioni wherein the second outer rotor and the pulley are made as a single piece, said piece being rotatably mounted above said driving shaft with the interposition of at least one bearing, as Marioni teaches.
The motivation to do so it that it would allow one to provide a quiet machine (paras 15, 17 of Marioni).

Regarding claim 13/1, Leu in view of Marioni discloses the invention as discussed above. Leu does not teach a single power input, a single signal input and a single control board for both the first electric motor and the second electric motor. 
Marioni teaches a single power input, a single signal input and a single control board (18, Fig 5, paras 6,36).
Marioni does not teach it to be used for both the first electric motor and the second electric motor.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leu in view of Marioni to use a single power input, a single signal input and a single control board, as Marioni teaches, and use it for both the first electric motor and the second electric motor. 
The motivation to do so it that it would allow one to reduce cost.

Marioni teaches wherein the control of the first electric motor is performed by a unit (30, Fig 5, para 36) external to the motor assembly (by numeral 4), said motor assembly comprising a first connection board (18, paras 6,36).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leu in view of Marioni wherein the control of the first electric motor and of the second electric motor is performed by a unit external to the motor assembly, said motor assembly comprising a first connection board and a second connection board which are dedicated to the first and to the second electric motor, respectively and use it for both the first electric motor and the second electric motor (as Marioni teaches it for the first motor). 
The motivation to do so it that it would provide for ease of maintenance and repair and allow one to reduce cost by replacing malfunctioning units.

Regarding claim 15/1, Leu discloses a clothes dryer machine comprising: a rotating drum (para 2), rotatably mounted with respect to a frame (10,20) and intended to house laundry to be dried (para 2); and at least one air movement fan (para 10), said clothes dryer machine comprising a motor assembly according to claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leu (EP 2395144 A2) in view of Marioni (US 2006/0208604), further in view of Morton et al. (US 2017/0358962)
Regarding claim 11/1, Leu in view of Marioni discloses the invention as discussed above. Leu does not appear to teach wherein said first internal stator and said second internal stator both comprise a pack of laminations made of ferromagnetic material (inherent – as described by Marioni in order for the flux to flow), said pack of laminations having an annular core from which a plurality of arms departs out, said arms being covered by spools, on said spools electric windings being disposed.
Marioni teaches wherein said first internal stator and said second internal stator both comprise a pack of laminations (9, para 32) made of ferromagnetic material (inherent – as described by Marioni in para 13 for the flux to flow), said pack of laminations having an annular core from which a plurality of arms (by numeral 9)  departs out (Fig 4), said arms on which electric windings being disposed (paras 13, 33, see annotated Fig 4 below).

    PNG
    media_image2.png
    672
    599
    media_image2.png
    Greyscale
 

Marioni does not teach said arms being covered by spools, on said spools electric windings being disposed.
Morton et al. teaches an apparatus having said arms being covered by spools, on said spools electric windings being disposed (para 3), for the purpose to make it easy to manufacture.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leu in view of Marioni to have said 
The motivation to do so is that it would make it easier to manufacture the machine (para 8 of Morton et al.). 

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…a main body, wherein the first internal stator and the second internal stator are both integral with said main body, said main body being arranged to be mounted tilting with respect to the frame of said clothes dryer machine….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-9 are also allowable for depending on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834


/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834